Citation Nr: 1812310	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by dizziness, to include vertigo, and to include as secondary to service-connected bilateral hearing loss and tinnitus..

2.  Entitlement to service connection for partial loss of ring finger, left hand, as secondary to vertigo.  

3.  Entitlement to a compensable evaluation for residuals of fractured left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2002.  

This case is on appeal before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially claimed entitlement to service connection for vertigo.  For the reasons discussed below, the Veteran has not been diagnosed with vertigo. However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Board has therefore recharacterized the issue more broadly.


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by dizziness for service connection purposes.

2.  The Veteran's partial amputation of the left ring finger was not caused or otherwise aggravated by a service-connected disability. 

3.  Throughout the appeal period, the Veteran's service-connected left wrist condition has been manifested by pain and, at most, limitation of left wrist dorsiflexion to 70 degrees, , and left wrist palmar flexion to 80 degrees, with no objective evidence of painful motion. 


CONCLUSION OF LAW

1.  The criteria for service connection for a disability manifested by dizziness, to include vertigo, are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for partial amputation of the left ring finger have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2017).

3.  The criteria for a compensable disability rating for a left wrist condition have not been met or more nearly approximated for any part of the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a notice letter to the Veteran in October 2011 that met the VCAA notice requirements for the claims of service connection for a vertigo and partial loss left ring finger as well as the claim for an increased disability rating for a left wrist condition.

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record, medical findings, and consider the Veteran's complaints and symptoms.  

In the November 2017 post remand brief the Veteran's representative argued that a new VA examination was necessary to adequately assess the Veteran's condition in that the onset of the condition was on active duty.  The Board finds the opinions offered by the VA examiner to be adequate for reasons discussed below.  The examiner found that the Veteran did not have a current disability.  Thus, any question as to onset of disability is moot as the Veteran does not have a current disability for VA purposes.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4) (2017).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.


II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Vertigo 

The Veteran believes that he has vertigo due to his service connected hearing loss.   

The Veteran's service treatment records show that he complained of dizziness on at least two occasions, February 1982 and April 1983.  The Veteran's July 1986 re-enlistment exam and July 1997 five-year examination found that the neurologic system was normal, and there were no reports of equilibrium problems.  The Veteran denied a history of dizziness or fainting spells on the report of medical history he completed at the time. 

The Veteran was afforded a VA examination for ear conditions and any associated disorders in August 2011.  The claims file was reviewed by the examiner, and his service connected hearing loss and tinnitus were noted.  The examiner also noted a reported history of dizziness that was constant and abnormal gait.  On examination, the examiner found that the Veteran's external ear, tympanic membrane, and mastoids were normal.  There was no deformity of the aurigle, evidence of middle or inner ear infection, and no signs of staggering gait or imbalance.  The examiner found that there was no evidence of vertigo.  There was no diagnosis of vestibular disorder.  

The Veteran, to date has not submitted any medical evidence showing that he has been diagnosed with vertigo, vestibular disorder, or any other disorder manifested by dizzeness.  Review of the Veteran's VA and private treatment records has not revealed any current treatment for vertigo.

Absent any competent medical evidence of vertigo or vestibular disorder, the Board must conclude that the Veteran does not currently suffer from such disability.  Without competent evidence of an underlying current disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that he has experienced vertigo symptoms as a result of is hearing loss disability.  The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has a disability manifested by dizziness, to include vertigo, is a complex medical matter that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id, see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge). Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the Veteran's history and reports, and the opinions are supported by clear rationale.  

The fact that there is no current diagnosis of vertigo or any other disability manifested by dizziness and no evidence of such a diagnosis or symptoms during service, the criteria for service connection have not been met.  Therefore service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for vertigo must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B.  Partial Loss Left Ring Finger

The Veteran claimed partial loss of ring finger left hand due to a fall related to his vertigo.  

The Veteran's service treatment records are silent for treatment for or a diagnosis of partial loss of ring finger of the left hand.  Post service treatment records from the Orlando VA Medical Center do not reveal any treatment for partial loss of ring finger of the left hand.  

As part of his claim for vertigo and partial loss of ring finer left had due to vertigo, the Veteran was afforded a VA examination in August 2011.  The August 2011 VA examination showed the examiner provided a diagnosis of partial loss of ring finger left hand but noted no opinion was provided as there was no diagnosis of vertigo on the VA examination.  

The Board acknowledges the Veteran's lay statement linking the partial loss of his left ring finger to vertigo, but the Veteran has not been service connected for Vertigo and he has not asserted that the partial loss of his left ring finger was a result of service.

As noted above, the Veteran is not service-connected for vertigo; thus, there is no basis for service connection as secondary to vertigo.  The Board also finds that service connection for partial loss of the ring finger of the left hand is not warranted on a direct basis because the competent evidence of record does not connect the Veteran's current partial loss of the ring finger of the left hand to his service.  The partial loss of the Veteran' left ring finger occurred many years after service and is not related to a service-connected disability.  

The criteria for service connection, direct and secondary, have not been met; therefore, service connection for partial loss of left ring finger cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for partial loss of left ring finger must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49

III.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.59 (2017).  The factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2017).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 38 C.F.R. § 4.45 (2017) must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable, or misaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011).


Wrist Disability

The Veteran's left wrist disability is currently rated under DC 5215 with a non-compensable rating.  The Veteran is right hand dominant; thus, his service-connected left wrist disability involves his minor extremity.

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2017). 

The Veteran's service-connected left wrist condition has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017), relating to limitation of motion of the wrist.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2017) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.59 (2017), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The Board finds that, during the appeal period, a compensable rating is not warranted.

In October 2011, the Veteran was afforded a VA examination.  The examination report shows that the Veteran reported taking aspirin occasionally for mild pain but no flare-ups were reported.  The Veteran's range of motion was as follows: palmar flexion was 0 to 80 degrees and dorsiflexion was 0 to 70 degrees.  The examiner noted there was no objective evidence of painful motion, no additional limitations after three repetitions of range of motion, no functional loss or functional impairment of the wrist and no objective evidence of tenderness.  The Veteran also had normal muscle strength in this left wrist.  The neurological examination was normal.  There was no surgical residuals scars or replacements noted on examination.  The examiner indicated that the Veteran's wrist condition did not impact his ability to work.  Diagnostic testing showed no signs of degenerative or traumatic arthritis.  There was also no osseous or articular abnormality.  Testing also showed and no evidence of fractures, dislocation or arthritic changes.  The diagnosis provided by the examiner is that of residuals of left wrist fracture.  The medical evidence does not show painful or limited motion.  In order to be awarded a compensable evaluation there must be a dorsiflexion of the wrist, which is less than 15 degrees or for palmar flexion limited in line with the forearm. 

Additionally in a May 2014 statement, the Veteran stated that, as of the beginning of 2013, his issues with pain and/or pulling of the tendons had subsided.  He went on to say, "the left hand condition is no not an issue today." Thus, his own statements are adverse that his disability worsened.  

In light of the foregoing, during the applicable appeal period, the Board finds that the Veteran's disability rating does not warrant a compensable rating.  The Board finds that the preponderance of the evidence weighs against symptoms equivalent in severity to warrant a higher rating.  Specifically, as discussed above, the evidence of record does not show that the Veteran left wrist disability was not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Here, the record evidence does not indicate that the Veteran's service-connected left wrist disability is manifested by wrist ankylosis (whether favorable or unfavorable) such that an increased rating is warranted under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 (2017).  No ankylosis has been found in the Veteran's left wrist on the VA examination conducted during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, which demonstrates his entitlement to an increased rating for his service-connected left wrist disability.  Thus, in light of the foregoing, the Board finds that the criteria for a compensable disability rating for the Veteran's service-connected left wrist disability have not been met.  DC 5215 (2017).

The Board notes the Veteran contentions that his left wrist hand condition resulted in almost constant pain and that there he felt pulling on his tendon; however, the August 2011 examiner noted no additional limitation of range of motion following repetitive-use testing.  Specifically, the VA examiner opined that there was no functional loss and that there was no pain on examination; thus, the provisions of DeLuca are not applicable. 

With regard to the increased rating issue for the left wrist, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2017).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the August 2011 VA examination does not demonstrate range of motion testing for both wrists in passive motion and weight-bearing situations.  In short, these VA wrist examinations may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59 (2017). 

That notwithstanding, in the present decision, the Veteran said in a May 2014 statement in support of claim, that he is no longer experiencing any pain or issues with his left wrist and hand.  So even though the VA wrist examinations of record may not satisfy the requirements of the Correia case, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102 (2017).

Based on these examination findings, the appropriate disability rating for the Veteran's left wrist disability is a non-compensable rating, as the disability is not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, and a higher rating for the left wrist disability is not warranted absent a showing of ankylosis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for increased rating for the left wrist disability must be denied.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017).


ORDER

1.  Entitlement to service connection for a disability manifested by dizziness, to include vertigo, to include as secondary to a service-connected disability, is denied.

2.  Entitlement to service connection for partial loss of ring finger, left hand, as secondary to vertigo, is denied.  

3.  Entitlement to a compensable evaluation for residuals of fractured left wrist, is denied.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


